Title: To George Washington from Robert Howe, 2 November 1780
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            Totoway 2d Novr 1780
                        
                        By the Information your Excellency did the Board of General Officers the Honor to give them the Day before
                            yesterday, it appears that the Detachments made by the Enemy to the Southward are not much superior in Numbers to the
                            Reinforcements recently received, & that consequently their Strength in This Quarter can have sustain’d no very
                            sensible diminution— Added to this, when I reflect that a great Part of the Army under your immediate Command is compos’d
                            of Men, the Expiration of whose time of Inlistment is rapidly approaching that no Detachments can be made from them to be
                            of Use to the Southward; & that to detach from the stationary Troops (who in Aggregate are but barely adequate to merely
                            defensive Operations) wou’d leave this Country in general, & our important Posts in particular in so expos’d and
                            precarious a Situation, that Policy, Prudence & the common cause Militate, at this Crisis, against the Measure— I
                            therefore do not hesitate to pronounce as my Opinion, that your Excellency has done every thing as to southern Operations
                            which the present State of this Army will admit of.
                        The precise Places of Winter Cantonments, it is out of my Power to point out— especially on this Side the
                            North River, where Opportunity has not given me to know much more of the Country than the Encampments we have occupied,
                            & their Environs— within the Bounds of which, from a Sense of Duty I have hitherto strictly confined myself— But to speak
                            generally, my Opinion is that the Positions taken should be such as not to leave us liable to too sudden an Attack from
                            the Enemy, and yet if attacked be defensible— when Wood is plenty, &  where Supplies of Forage & Provisions can with the
                            greatest Certainty be obtain’d— & with most Safety & Facility be brought up— &  as Cattle can be drove any where, &
                            Flour is with great Difficulty transported by land Carriage, Attention should be had to that Circumstance in the Positions
                            taken, that the Inconvenience may be rendered as light as may be— with these Advantages we should combine, as much as
                            possible, the Protection of our Fellow Citizens from the Ravages of the Enemy, & the Convenience & Ease of our
                            Officers and Men— One Object however which we should never lose Sight of, & to which all other Considerations ought to
                            be subordinate, is, to be so posted that we can give timely support to our capital Posts, as well as the different
                            Cantonments of the Army to one another.
                        It appears to me Sir, these ought to be our governing Principles in making our Winter Dispositions— Your
                            Excellency’s known Judgment, & perfect Knowledge of the Countryrenders every thing that has been or can be said on
                            this Subject unnecessary— To go early into Winter Quarters is a Circumstance, on many Accounts, devoutly to be wish’d— but
                            the Time when will depend, I should imagine, in some Measure, upon the Motions & Designs of the Enemy— to retire too
                            early might expose the Country, & give the Enemy Advantages they would probably make use of— To keep the Field too
                            long, would be oppressive to the Army, & injurious to Service. Perhaps it might be possible to detach a Number of Men
                            under proper Officers to prepare the Huts for the Reception of the Army when it retires— by which Means less would be to
                            do when we can leave the Field.
                        I confess myself an Advocate for retiring as early as possible, as it might encourage the recruiting Service,
                            by probably inducing many of the new Levies to inlist for the War, & make the whole of them useful in building the Huts
                            for our stationary Army.
                        Thus Sir have I in a loose Manner thrown out a few Hints that have occurred to me upon the Subjects laid
                            before us— not because they were necessary, but because you requested it— Your ample Mind, I know, not only takes in all I
                            have express’d, (but much more than I can imagine)—so that I can have no Merit in this Letter, but the
                            Pleasure of obeying Your Excellency’s Commands. I have the honor to be with the greatest respect Dear Sir Your Excellency’s
                            most obedient & very Humble Servant
                        
                            Robt Howe
                        
                    